     Case 2:20-cv-01116-JAM-JDP Document 22 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GRAME KALI KANONGATAA,                            Case No. 2:20-cv-01116-JAM-JDP (PC)
12                        Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                        THAT THIS ACTION BE DISMISSED
13            v.                                        WITHOUT PREJUDICE
14    SCOTT JONES, et al.,
15                        Defendants.
16

17          A recent court order was served on plaintiff’s address of record and returned by the postal

18   service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that

19   a party appearing in propria persona inform the court of any address change. More than sixty-

20   three days have passed since the court order was returned by the postal service, and plaintiff has

21   failed to notify the court of a current address.

22          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

23   prejudice for failure to prosecute. See Local Rule 183(b).

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

28   and Recommendations.” Any response to the objections shall be filed and served within fourteen
                                                        1
     Case 2:20-cv-01116-JAM-JDP Document 22 Filed 08/19/21 Page 2 of 2


 1   days after service of the objections. Plaintiff is advised that failure to file objections within the

 2   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d

 3   1153 (9th Cir. 1991).

 4
     IT IS SO ORDERED.
 5

 6
     Dated:     August 19, 2021
 7                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
